Citation Nr: 1203948	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary prior to adjudicating the issues on appeal. 

The Veteran was provided with a VA audiological examination in June 2007 with respect to the claims on appeal.  After evaluating the Veteran, the examiner determined that he could not provide an etiological opinion as he did not have a copy of the claims file.  In September 2011, the Board remanded the issues on appeal for a VA opinion to determine whether the Veteran's bilateral hearing loss and tinnitus are related to active military service.  The Veteran underwent another VA audiological examination in September 2011.  The examiner did not report the puretone thresholds or the speech discrimination score as she determined that the Veteran's behavioral thresholds were significantly elevated compared to speech reception thresholds and therefore the results were not adequate for rating purposes.   The examiner noted that the tests were not valid because the Veteran would not or could not respond to pure tones at threshold levels.  The examiner provided the opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service as the degrees of hearing loss is unknown.  However, the Board observes that the record contains puretone thresholds and speech recognition scores in the June 2007 VA examination.  The September 2011 examiner did not address the results from this examination or provide a rationale for why she could not provide an opinion based on these results.  Furthermore, the examiner was requested to review the Veteran's medical history and findings as documented in any prior audiological examinations or treatment in forming her opinion in the September 2011 Board remand directive and based on her statements it appears that she did not consider the medical evidence in the claims file.  

With respect to the Veteran's claim for tinnitus, the September 2011 VA examiner determined that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because the examination results were in adequate.  The Court of Appeals for Veterans Claims held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, it appears that the examiner did not consider the Veteran's lay statements, the Veteran's service treatment records, and a prior VA examination report in forming the medical opinion.  Furthermore, she did not indicate if further tests would clarify her opinion.

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Based on the foregoing, the Board finds that a remand is required to obtain another VA examination with respect to the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his claimed hearing loss and tinnitus.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.   In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings documented in any prior audiological examination or treatment.   Furthermore, other evidence to include lay statements may be used to support a diagnosis or an assessment of etiology as related to service.   

Based on review of the claims file and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that any identified current hearing loss or tinnitus (by the record or as part of the examination) was caused by or related to active military service, to include any acoustic trauma or symptomatology shown therein.  

The examiner should provide a complete rationale for all conclusions reached.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

2. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


